Citation Nr: 0310814	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for dysthymia.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain and osteoarthritis.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for left costovertebral angle tenderness with history 
of pyelonephritis.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1995 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  (During the course of this appeal, 
the appellant relocated to an area served by the RO in St. 
Petersburg, Florida.)  In that determination, the RO inter 
alia granted service connection for the disabilities listed 
above and assigned 10 percent evaluations to each.  The 
appellant disagreed with these initial evaluations, and this 
appeal ensued.  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2001) (as 
amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate 
"staged" ratings may be assigned for separate periods based 
on the facts found.  

In January 2003, the Board undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  That development 
included the acquisition of VA treatment records from the VA 
Medical Center in Charleston, South Carolina, and a letter to 
the appellant dated April 9, 2003, asking for specific 
information from her, to be provided within 30 days of the 
letter.  She has not responded to this request.  

Recent litigation has altered the powers of the Board to 
consider evidence it has developed.  Prior to February 22, 
2002, if the Board accepted evidence not already considered 
by the RO, either submitted to the Board by the appellant or 
referred to the Board by the RO, the VA's regulations 
required the Board to refer such evidence to the RO for 
initial consideration and preparation of a supplemental 
statement of the case unless the appellant (or his 
representative) waived in writing initial consideration by 
the RO or unless the Board granted the benefit sought.  See 
38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO and could consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  38 C.F.R. 
§§ 19.9(a)(2), 20.1304 (2002).  Because the Board could 
obtain or accept evidence and consider it without referring 
it to the RO for initial consideration, no supplemental 
statement of the case relating to such evidence needed to be 
issued.  Rather, the appellant was furnished a copy of the 
evidence obtained and provided with the opportunity to submit 
additional relevant evidence or argument within 60 days of 
the date of the Board's notification.  See 38 C.F.R. 
§ 20.903(b).  

Before the appellant could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held 38 C.F.R. § 19.9(a)(2) invalid 
partly because, in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of initial RO consideration.  The Federal 
Circuit found this contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Under the law, the 
Board makes final decisions on appeals to the Secretary.  
38 U.S.C.A. § 7104(a) (West 2002).  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the evidence 
associated with the claims file since the 
prior statement of the case in September 
2001, provide any additional notice or 
assistance required, and readjudicate the 
claims for benefits currently in 
appellate status.  

2.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
appellant, a supplemental statement of 
the case should be issued and the 
appellant and her representative, if any, 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




